IN THE SUPREME COURT OF THE STATE OF NEVADA


                   PAUL MENDEZ MILLER,                                  No. 84488
                   Appellant,
                   vs.
                   MELINDA SUE MILLER, NIK/A
                   MELINDA LESINSKY,                                           FILED
                   Respondent.
                                                                               APR 2 7 2022
                                                                            ELIZABE11-1 A. BROWN
                                                                          CLERK Of SUPREME COURT
                                                                          BY



                                       ORDER DISMISSING APPEAL

                              This appeal was docketed on April 4, 2022, without payment of
                  the requisite filing fee. See NRAP 3(e). That same day, this court issued a
                  notice directing appellant to pay the required filing fee or demonstrate
                  compliance with NRAP 24 within 14 days. The notice advised that failure
                  to comply would result in the dismissal of this appeal. To date, appellant
                  has not paid the filing fee or otherwise responded to this court's notice.
                  Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                              It is so ORDERED.



                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN




                  cc:   Hon. Dawn Throne, District Judge, Family Court Division
                        Paul Mendez Miller
                        McFarling Law Group
                        Eighth District Court Clerk
 SUPREME COURT
      OF
    NEVADA



CLERICS ORDER

 (0) 1947 aacc.